i          i         i                                                                     i       i      i




                                    MEMORANDUM OPINION

                                            No. 04-08-00534-CV

                           Samantha Nicole MENDEZ and Esteban G. Mendez,
                                             Appellants

                                                      v.

                                       Maria Guadalupe MENDEZ,
                                                Appellee

                         From the County Court at Law No. 3, Bexar County, Texas
                                         Trial Court No. 332949
                               Honorable David Rodriguez, Judge Presiding

PER CURIAM

Sitting:           Alma L. López, Chief Justice
                   Rebecca Simmons, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: December 10, 2008

REVERSED AND REMANDED

           The parties have filed a joint motion stating that they have fully resolved and settled all issues

in dispute. The parties request that the trial court’s judgment be reversed and that the cause be

remanded for the entry of a judgment in conformity with their settlement agreement.

           The motion is granted. The judgment of the trial court is reversed, and the cause is remanded

for the entry of a judgment in conformity with the parties’ settlement agreement. Costs of appeal

are taxed against the parties who have incurred them.

                                                            PER CURIAM
-2-